Citation Nr: 1142732	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-051 72	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the right knee internal derangement.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

Previously, service connection for degenerative joint disease of the left knee was granted by the Board's May 2010 decision, and the issue is referred to the RO for appropriate action.


FINDING OF FACT

Objective manifestations of the Veteran's service-connected right knee internal derangement include pain and limitation of motion to, at most, 125 degrees of forward flexion and 0 degrees of normal extension. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5019 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected right knee internal derangement arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Specifically, the Veteran appealed the RO's November 2006 rating decision which granted service connection at a 10 percent rating for right knee internal derangement effective from January 30, 2006.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA joints examination to ascertain the current picture of the Veteran's right knee internal derangement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the May 2010 Board remand, an additional VA examination was accomplished in June 2010 to test the active range of motion of the Veteran's right knee as the Veteran previously claimed that only the passive range of motion was tested.  Although in his March 2011 statement, the Veteran claimed that the June 2010 VA examiner did not test flexion of his right knee, he also stated that the examiner instructed the Veteran to move his leg back and forth.  It appears that through this movement as described by the Veteran, the examiner was able to test both the extension and flexion of the Veteran's right knee.  Specifically, in the examination report, the range of the motion of the Veteran's right knee was noted to be from 0 to 130 degrees, which indicated flexion to 130 degrees and extension to 0 degrees.  Accordingly, as the VA examination provided sufficient detail to determine the current severity of the Veteran's right knee disability, the Board finds the examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board also finds that there has been substantial compliance with its May 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Service connection for the Veteran's right knee internal derangement was granted by a November 2006 rating decision and a 10 percent evaluation was assigned for the right knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5019, effective from January 30, 2006.  The Veteran filed a timely notice of disagreement in January 2007 with respect to the initial evaluation assigned for his service-connected right knee disability and perfected the appeal in February 2008.

The RO initially evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage that is symptomatic.  The 10 percent is the highest evaluation available under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5019 pertains to bursitis.  38 C.F.R. § 4.71a.  This diagnostic code provides that bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.  Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent disability rating will be assigned for limitation of flexion of the knee to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  Id.  Under Diagnostic Code 5261, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  Id.  Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2011).

A January 2006 VA treatment report noted the Veteran's history of right knee operation.  The Veteran reported pain.  Objectively, the Veteran knees showed decreased range of motion.  The assessment was right knee arthralgia.

A January 2006 private treatment report reflects that the Veteran was seen for evaluation of his right knee status post chondroplasty and partial medial meniscectomy.  The Veteran reported achiness, mostly after prolonged sitting, but denied any sharp pain.  Physical examination revealed no apparent distress but "some" patellofemoral crepitus.  The Veteran's right knee showed full range of motion from 0 to 140 degrees.  No tenderness in the medial or lateral joint line was shown.  McMurray's test was negative.  The impression was that the Veteran was doing well status post surgery of the right knee.

In September 2006, the Veteran was afforded a VA joints examination.  The examiner noted that the claims file was reviewed.  The Veteran reported constant anterior and posterior pain that got worse once daily for an hour.  No loss of motion was reported during flare-ups.  The Veteran reported stiffness, swelling and warmth in the right knee but denied giving away, instability, or locking.  The Veteran reported working as a postal worker for 11 years and that he lost no time at work due to his right knee condition; however, the Veteran stated that he had pain and would stop and stretch at work.  As to the effect on daily living activities, the Veteran stated that he had sit to dress and could walk unlimited distance, but experienced pain with prolonged walking.  The Veteran reported that he was taking pain medication for treatment but was not using a brace as he believed it did not help.  

On physical examination, the examiner noted that there was no loss of a bone or inflammatory arthritis.  The knee had a normal appearance with no deformities or swelling.  Range of motion of the right knee revealed flexion to 125 degree, limited by pain, and extension to 0 degree without any pain.  Patellofemoral crepitation was noted in the knee, but no instability was found.  On repeated movement, there was no loss of motion secondary to pain, weakness, or lack of endurance.  The examiner stated that magnetic resonance imaging scan (MRI) of the right knee showed a tear of the medial meniscus posterior horn and a cartilage defect of the medial femoral condyle.  The x-ray impression was old trauma noted of the epicondyle, bilaterally, and/or collateral ligaments.  There was no acute bony process.  Mild degenerative changes, and calcium popliteal and trifurcation were noted.  The diagnosis was internal derangement of the right knee.

An August 2007 VA treatment report indicated that a knee brace was issued for the Veteran's right knee for support with standing still and prolonged walking.  In a December 2007 VA treatment report, the Veteran reported both knees were bothering him.  

In a July 2008 VA treatment report, the Veteran reported bilateral knee pain, crepitus, and laxity.  He denied swelling, calor, braces, or tenderness.  The assessment was degenerative joint disease of the right knee.

In June 2009, the Veteran underwent another VA joints examination.  The Veteran reported mild to moderate pain after walking over 50 yards, stiffness, weakness, decreased speed of joint motion, and repeated effusions, but denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, symptoms of inflammation, or flare-ups or incapacitating episodes.  No constitutional symptoms or incapacitating episodes of arthritis were shown.  The Veteran reported that he was able to stand for 15 to 30 minutes and walk one to three miles.  He was not using any assistive devices.  On physical examination, the Veteran's gait was normal with no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  No crepitation, mass behind knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality were found.  There was no objective evidence of pain with active motion testing of the right knee.  The range of motion testing showed flexion to 135 degrees and extension to 0 degrees.  The examiner noted that there was no objective evidence of pain following repetitive motion, or additional limitations after three repetitions of the range of motion.  No joint ankylosis was shown.  X-ray of the right knee revealed mild superior and inferior patellar spurring, with no significant joint effusion; no fracture or dislocation was shown.  The diagnosis was degenerative joint disease of the right knee.  

As to the effects on the Veteran's occupational functioning, he reported that he had been working as a mail carrier for over 20 years and he lost no time from work due to his knee problem.  However, he stated that the bilateral knee pain had significant effect on his usual occupation.  As to the effects of the knee condition on the usual daily activities, there were no effects on shopping, traveling, feeding, bathing, dressing, toileting, or grooming; mild effects on chores and driving; and moderate effects on exercise and recreation.  It was noted that the Veteran's knee condition prevented him from playing sports but that he had no problem with activities of daily living.  

At his April 2009 RO hearing, the Veteran testified that symptoms relating to his knee condition had worsened.  At his November 2009 hearing before the Board, the Veteran testified that he had constant pain in his knees and additional symptoms of giving-way and locking of the knees, as well as additional pain on walking.  A January 2010 MRI of the Veteran's knees revealed significant cartilage loss in both knees with a possible tear in the right knee meniscus.  

Most recently, the Veteran was afforded a VA joints examination in June 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that he was using pain medication daily on a needed basis.  He reported symptoms of pain, giving-way, locking episodes occurring one to three times a month, and severe weekly flare-ups, but denied deformity, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or effusions.  No constitutional symptoms or incapacitating episodes of arthritis were shown.  The Veteran reported that he was able to stand for 15 to 30 minutes and walk a quarter miles.  He reported using a knee brace all the time.  

On physical examination, the Veteran's gait was antalgic, with no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  No crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality of were found.  The range of motion testing showed flexion to 130 degrees and extension to 0 degrees.  The examiner noted that there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of the range of motion.  Specifically, it was noted that there was no change in the range of motion after 10 repetitions.  No joint ankylosis was found.  MRI of the right knee revealed tricompartmental cartilage abnormalities; diminutive posterior meniscal body and posterior horn of the medial meniscus, likely reflecting prior meniscectomy defects and/or tears; and possible tear extending to the inferior articular surface of the posterior horn medial meniscus.  The diagnosis was status post surgery of the right knee for ligamentous injury.  As to the effects on the Veteran's occupational functioning, he reported that he was currently working as a mail carrier full time for more than 20 years and he lost two weeks from work in the last 12 month period due to right knee pain.  He stated that his service-connected right knee disorder had a significant effect on his usual occupation due to pain and increased absenteeism.  The examiner noted that the Veteran walked as a letter carrier which caused pain and that he had to ice his knee at the end of the day.

In a Match 2011 statement, the Veteran reported that if it were not for the pain medication and knee braces, he would not be able to work.  He further stated that he was in constant pain and his legs occasionally locked while walking.

In order to obtain an evaluation in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  On a January 2006 private treatment report, the Veteran's right knee showed a full range of flexion to 140 degrees.  The Veteran was able to flex his right knee to 125 degrees on the September 2006 VA examination, to 135 degrees on the June 2009 VA examination, and to 130 degrees on the June 2010 VA examination.  In sum, the Veteran's right knee disability is manifested by limitation in motion consisting of flexion to no less than 125 degrees.  The findings as to the limitation of right knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Id.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted based on limitation of knee flexion.

Additionally, the Board considered whether an increased evaluation is warranted based on limitation of extension.  In order to obtain an evaluation in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record shows full extension of the right knee throughout the entire appeal period.  Consequently, the findings as to the limitation of right knee extension results in a noncompensable evaluation throughout the pendency of this appeal.  Id.  Accordingly, an initial evaluation in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right knee internal derangement.

Nevertheless, Diagnostic Code 5003 provides that when the limitation of motion of each knee joint warrants a noncompensable evaluation and was shown by painful motion, a rating of 10 percent is for application of each knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran consistently reported knee pain on prolonged walking.  The Veteran also reported that he could not stand or walk for any extended period of time.  Although the medical evidence shows pain with motion, it does not show that repetitive use caused additional limitation of motion in the right knee that would warrant an evaluation in excess of 10 percent.  Specifically, the September 2006 VA examiner noted that there was no loss of motion secondary to pain, weakness on repeated movement, or lack of endurance.  Both the June 2009 and June 2010 VA examiners also stated that there was no objective evidence of pain following repetitive motion, or any additional limitations after at least three repetitions of the range of motion.  While the Veteran reports daily pain with weekly flare-ups of the knee condition, this degree of limitation based on painful motion is already contemplated in the current 10 percent rating.  38 C.F.R. § 5003.  Although on the June 2010 VA examination, he reported that he lost two weeks from work due to knee pain in the past 12 month period, the Board finds that this does not constitute additional functional loss not contemplated in the 10 percent rating given that the Veteran has been able to continue to work as a mail carrier which requires a lot of walking.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Although the Veteran has recently complained of instability and locking episodes, there is no objective evidence of record to support these complaints.  The medical evidence reveals that there was no instability of the Veteran's right knee joint on examination.  No subluxation or instability was shown on the September 2006, September 2009, and June 2010 VA examinations.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2011).  The Veteran denied instability or episodes of dislocation or subluxation.  While the Veteran has recently reported more locking episodes, dislocation of the right knee has not been shown.  On the June 2010 VA examination, the Veteran specifically denied episodes of dislocation or subluxation, or effusions.  As such, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2011).  Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2011); see also 38 C.F.R. § 4.14 (2011).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for right knee internal derangement inadequate.  The Veteran's right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Objective manifestations of right knee internal derangement include pain and limitation of motion to, at most, 125 degrees of forward flexion and 0 degrees of normal extension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected right knee internal derangement.  Ratings in excess of that currently assigned are provided for certain manifestations of the service-connected knee disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability rating reasonably describe the Veteran's service-connected right knee disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5019; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's service-connected right knee disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's right knee disorder has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected right knee internal derangement, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

An initial evaluation in excess of 10 percent for right knee internal derangement is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


